In an action to restrain the plaintiff mother from removing the children of the parties from the State of New York, she appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Imperato, R.), dated August 28, 1984, as restrained her from taking the children outside the State except for a vacation period of two weeks each calendar year.
Order affirmed insofar as appealed from, with costs.
We have considered plaintiff’s contentions and find them to be without merit. Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.